DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Salmo on 05/17/2022.
Claim 1 has been amended as follows: 
Claim 1: A forceps comprising: a drive pin; an outer tube extending along a longitudinal axis; a first jaw pivotably connected to the outer tube, the first jaw including a first flange located at a proximal portion of the first jaw, the first flange including a first chamfered edge extending  at a nonzero angle from a laterally outer surface of the first flange to an upper edge of the first flange, the first chamfered edge configured to limit extension of the first flange laterally beyond an outer surface of the outer tube when the first jaw is in a closed position; a second jaw connected to the outer tube; and an inner shaft located within the outer tube and extending along the longitudinal axis, the inner shaft connected to the first flange, via the drive pin, the inner shaft translatable along the outer tube to drive the drive pin and the first flange to move the first jaw between open and closed positions.
Claim 17 has been amended as follows: 
Claim 17: A forceps comprising :a drive pin; an outer tube extending along a longitudinal axis; a first jaw pivotably connected to the outer tube, the first jaw comprising: a first flange and a second flange located at a proximal portion of the first jaw, the first flange including a first chamfered edge extending  at a nonzero angle from a laterally outer surface of the first flange to an upper edge of the first flange, the first chamfered edge configured to limit extension of the first flange laterally beyond an outer surface of the outer tube when the first jaw is in a closed position, and the second flange including a second chamfered edge extending  at a nonzero angle from a laterally outer surface of the second flange to an upper edge of the second flange, the second chamfered edge configured to limit extension of AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116 Page 5 Application Number: 16/830,199 Dkt: 5409.257US1 Filing Date: March 25, 2020 Title: FORCEPS JAW FLANGESthe second flange laterally beyond the outer surface of the outer tube when the first jaw is in the closed position; a second jaw connected to the outer tube; and an inner shaft located within the outer tube and extending along the longitudinal axis, the inner shaft connected to the first flange, via the drive pin, the inner shaft translatable along the outer tube to drive the drive pin and the first flange to move the first jaw between open and closed positions.
Claim 20 has been amended as follows: 
Claim 20: A forceps comprising: a drive pin; an outer tube extending along a longitudinal axis; a first jaw pivotably connected to the outer tube, the first jaw including a first flange and a second flange each located at a proximal portion of the first jaw, the first flange and the second flange respectively including a first chamfered edge extendingat a nonzero angle from a laterally outer surface of the first flange to  at a nonzero angle from a laterally outer surface of the second flange to pin, the inner tube translatable along the outer tube to drive the drive pin and the first flange, the second flange, the third flange, and the fourth flange to move the first jaw and the second jaw between open and closed positions.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Sims et al. (US 20140025071) or Sims et al. (US 20140025071) in view of Freed (US 20040260337), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1, 17, and 20, which recites, inter alia “a first chamfered edge extending at a nonzero angle from a laterally outer surface of the first flange to an upper edge of the first flange” and “a second chamfered edge extending at a nonzero angle from a laterally outer surface of the second flange to an upper edge of the second flange”.
Sims discloses electrosurgical forceps (400) (Fig. 1) all of the limitations set forth in claims 1, 17, and 20, including first jaw (432) including a first flange (432a) and a second flange (432b) (see Annotated Fig. 6 below) located at a proximal portion of the first jaw (see Annotated Fig. 6 above) (para. 0102), wherein the first flange and the second flange (432b) includes a first chamfered edge and a second chamfered edge.
Alternatively, in the case of Sims in view of Freed, Freed was used as a secondary reference to teach the first flange and the second flange including a first chamfered edge and a second chamfered edge (see Fig. 6 and 18A) (para. 0064), which was not explicitly disclosed in Sims. 
However, both Sims and Sims in view of Freed fail to disclose or suggest “a first chamfered edge extending at a nonzero angle from a laterally outer surface of the first flange to an upper edge of the first flange” and “a second chamfered edge extending at a nonzero angle from a laterally outer surface of the second flange to an upper edge of the second flange”. Sims and Sims in view of Freed illustrate a flat chamfered edge extending from a laterally outer surface of the first/second flange to an upper edge of the first/second flange (see Figs. 2A of Sims and 6 of Freed). 
Because none of the prior art documents teach “a first chamfered edge extending at a nonzero angle from a laterally outer surface of the first flange to an upper edge of the first flange” and “a second chamfered edge extending at a nonzero angle from a laterally outer surface of the second flange to an upper edge of the second flange” as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1, 17, and 20 according to the prior art documents or a combination thereof because the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Sims and Sims in view of Freed as well as a change in the basic principle under which the Sims and Sims in view of Freed construction was designed to operate.
	Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771